It gives me great pleasure,
Sir, to extend to you my congratulations and those of the
Indonesian delegation on your election to the presidency
of the fifty-third session of the General Assembly. I
should like to assure you of our full cooperation in the
discharge of your duties.
To your distinguished predecessor, His Excellency
Mr. Hennadiy Udovenko, I wish to convey our
felicitations for having so ably guided the fifty-second
session to a successful conclusion.
Let me also take this opportunity to pay tribute to
the Secretary-General, His Excellency Mr. Kofi Annan,
for his dedication to the reform and restructuring of the
Organization, as well as for his determined efforts to seek
a peaceful solution to conflict situations in various parts
of the world.
One of the great ironies of our time is that at the end
of a century in which the amazing advances of science
and technology could have been harnessed to effectively
address the problem of poverty, scores of millions more
people have slipped below the poverty line. At the same
time, there has been a massive application of science and
technology to increase humankindâs capacity to deal out
death and destruction. Even in the best of times,
humankindâs use of economic resources has not been
marked by any deep sense of responsibility but rather by
22


mindless consumption that has often led to the degradation
of our environment. Unfortunately squandering resources is
an old habit of the human race.

Today, I fear that the awesome force of globalization,
itself propelled by science and technology, is also being
squandered: instead of serving to unify humankind in a
decisive assault against the persistent systemic problems of
our time, it is being used to press the advantage of the
strong over the weak, thereby widening the gap between the
developed and developing world.
Herein lies the tragedy of the human race: that our
vast capacity to alter the planet on which we live has been
matched to a parochial vision. Large and complex actions
are motivated by narrow self-interest. And in the
narrowness of our perspective we inflict great harm on one
another. That is why the imbalances and inequities in
international relations persist: we can never get rid of them
until we attain that essential balance within ourselves,
between the scope of our actions and that of our intentions.
Yet I do not despair. Against the backdrop of a
century of conflict, one human achievement shines: the
founding of the United Nations. It is admittedly a flawed
achievement, for after five decades it has not yet brought us
the global peace that we envisaged to be its greatest
promise. But it has spared us from the horrors of another
world war and possibly from a nuclear holocaust. That this
flawed jewel of human reason should remain to serve us in
a more effective way in the next century is an imperative.
Through its instrumentality, it is still possible for us to tame
the dogs of war and to exorcise the spectre of poverty.
Through its processes of consultation and debate, we can
still attain a broadness of mind that matches the global
sweep of our actions. Through the habits of cooperation and
trust that it engenders among its Members and among the
countless individuals and institutions that participate in its
dialogues, we might yet realize our shared vision of a
global civil society. But first it must be reformed, further
democratized and fully empowered.
The United Nations, as the central mechanism and
catalyst for multilateral cooperation, must be enabled to
play its mandated role in the achievement and maintenance
of peace, security and development. It is therefore of the
greatest importance that it be provided with the resources
with which to carry on its work instead of being strapped
for funds as it is now. The legal obligation of every
Member State in that regard must therefore be strictly met.
It is also essential that the ongoing process of reform
of the United Nations be intensified, particularly with
regard to the Security Council, taking into account the
desire of all States from all regions to participate in its
work, as well as present political, economic and
demographic realities. For indeed, developing countries
are grossly under-represented on the Council especially at
a time when its work is focused on conflict situations in
the developing world. This anomaly has to be redressed
by an increase in the representation of the developing
world in the permanent as well as in the non-permanent
membership of the Council. The legitimacy, credibility
and effectiveness of the Councilâs work depend on its
representative character. Indonesia views the task of
Security Council reform as a matter of urgency, but we
must not be rushed into any hasty or ill-advised decisions
that would be detrimental to the long-term interests of
Member States. In this context, there is a need to continue
and accelerate the work of the Open-ended Working
Group on the Question of Equitable Representation on
and Increase in the Membership of the Security Council
and Other Matters Related to the Security Council.
If the cause of disarmament, particularly nuclear
disarmament, has not made substantive progress in recent
years, it is largely because there are States that believe
they have much to gain by their exclusive possession of
nuclear arms. The unjustifiable privileges conferred on the
nuclear-weapon States have given rise to a regime of
discrimination and hypocrisy as well as a situation where
non-nuclear countries wishing to enjoy the same
privileges seek to become nuclear States themselves.
Thus, the Treaty on the Non-Proliferation of Nuclear
Weapons (NPT) has not fully met its objectives, and the
imbalances and discrimination inherent to it have
persisted. Regrettably, too, the second Preparatory
Committee for the 2000 Review Conference failed to
agree on substantive issues. Still, we must persevere and
prepare ourselves for the next NPT Review Conference
and focus on the inequities and imbalances inherent in the
Treaty. At the same time, we urge the nuclear-weapon
States to implement faithfully both the letter and spirit of
agreements relating to non-proliferation and nuclear
disarmament. We call on all States to refrain from
developing these weapons so that we may the sooner
attain our ultimate objective of their total elimination.
The slow pace of progress towards non-proliferation
and nuclear disarmament compels us to work even harder
to achieve global disarmament objectives. The convening
of the fourth special session of the General Assembly
devoted to disarmament is essential for providing new
23


political momentum that would enable and encourage the
Governments and peoples of the world to move towards
disarmament, including the elimination of nuclear weapons.
It is therefore imperative that we take further concrete steps
leading to the convening of the fourth special session.
While disarmament marks time, discord is rampant in
the form of armed conflicts, disputes and tensions between
and within States in many parts of the globe. The situation
in Bosnia and Herzegovina remains a source of continuing
concern for Indonesia. Hence, we reaffirm our steadfast
support for the full, impartial and effective implementation
of the Dayton Peace Agreement. In Afghanistan, we call on
the warring factions to cease hostilities and to start
constructive dialogue. The protracted civil strife in that
country also threatens to spill over beyond its borders. We
urge the parties concerned to cooperate with the United
Nations in its concerted endeavours to restore peace and
stability in the region. The dire situation in the Democratic
Republic of the Congo calls for continued and concerted
efforts in restoring peace and tranquillity.
Indonesia is appalled by the terrorist bomb attacks on
the American embassies in the capitals of Kenya and
Tanzania that caused the death of nearly 200 people and the
wounding of thousands. We reiterate our condemnation of
all acts and forms of terrorism wherever they may occur
and whoever perpetrates them. At the same time, we stress
that we will never condone the resort to unilateral acts of
aggression and violation of the sovereignty and territorial
integrity of States as a means to combat terrorism. We
therefore urge all States to enhance international
cooperation in the fight against terrorism while strictly
observing and implementing the relevant international
instruments.
My delegation welcomes the recent positive
developments concerning the Lockerbie incident that
culminated in the adoption of Security Council resolution
1192 (1998). It is our hope that discussions will now take
place between the United Kingdom, the United States and
the Libyan Arab Jamahiriya, including on the appropriate
trial arrangements. Early implementation of this resolution
will hopefully lead to a definitive settlement of this issue
and the lifting of sanctions imposed on Libya.
In the Middle East, the situation in the occupied
territories keeps deteriorating as the peace process remains
in the grip of a stalemate. Israeli policies and practices of
oppression and provocation have continued unabated. In a
blatant attempt to change the demography of the occupied
territories, Israel keeps building new settlements and
expanding existing ones. More ominously, it has
arbitrarily extended the administrative powers of the
occupying authorities in Jerusalem beyond the cityâs
borders in a bid to consolidate Israelâs hold on East
Jerusalem and the West Bank and thereby entrench
Jerusalem as its capital. This would pre-empt negotiations
on the status of the Holy City and threaten to unravel the
peace process, with grave repercussions not only for the
Middle East but also beyond.
Peace and stability will continue to elude the region
until Israel complies with its treaty obligations and
unconditionally withdraws from all occupied Arab
territories in accordance with all relevant United Nations
resolutions, in particular 242 (1967), 338 (1973) and 425
(1978). The peace process must be resumed and
agreements reached must be implemented in their entirety
and not selectively or conditionally.
In South-East Asia, the elections held recently in
Cambodia, deemed to have been generally free and fair
by international observers, should now lead to the
restoration of normalcy in the country. It is time that all
the parties in Cambodia resolve their differences in the
spirit of national reconciliation and unity in the larger
interest of their country, work together toward the
formation of a new government and thereby contribute to
peace and stability in South-East Asia.
The world economy is teetering on the brink of
recession, if not already experiencing one. Economic
output has slowed for the developed and developing
countries alike, and growth in world trade has also
decelerated. While official forecasts indicate a slowdown
in the growth of world output to 2.5 per cent, any such
forecasts may still be too optimistic. Only a little more
than a year ago, the world economy was on a significant
growth path, and the outlook was generally bright. In
Asia, robust growth for decades had transformed much of
the region into an economic powerhouse. Today, many of
those dynamic economies are crippled. One third of the
world is grappling with serious economic slowdown and
the frightening possibility of a depression.
In the affected countries, including Indonesia,
economic turmoil has reached a devastating level, pushing
their economies into recession and their people to the
very edge of their endurance. Unemployment has soared,
and an unacceptable number of people have slipped under
the poverty line. Education has been severely affected,
and food is in short supply. The experience of South-East
Asian countries in this financial turmoil has shown that
24


even the most dynamic economies are vulnerable. In spite
of the judicious macroeconomic policies that they adopted
and the often painful structural adjustments that they carried
out, the development gains they earned over the decades
crumbled in the span of a few weeks. The lesson of this
debacle is that the market is driven by sentiments as much
as fundamentals, by perception rather than facts alone.
These adverse aspects of globalization have
furthermore greatly eroded multilateral cooperation for
development. The concept of development as a special part
of a multilateral support system has been largely replaced
by the laissez-faire approach to the globalized economy.
This has resulted, inter alia, in sharply contracted financial
resources for development for the majority of the
developing countries, particularly the least developed
countries. External indebtedness has escalated, and
protectionism in international trade has risen significantly
as more and more countries have become inward-looking in
this era of globalization.
This dire situation will certainly impact on the
implementation of the commitments agreed upon at the
recent major global conferences, including in the fields of
environment and development, social development,
population and development, women and development,
habitat and food. It is therefore a matter of great concern to
all of us that the achievement of sustainable human
development will be further removed from reality.
I believe that our troubles are less the result of the
vagaries of globalization than the consequence of an
economic doctrine that has dominated international
economic relations for many years now. This doctrine
presents unbridled liberalization as a panacea for all
economies, developed and developing. In their desire to
integrate themselves with the global economy, many
developing countries have audaciously opened up their
economies, only to realize that the social and political costs
of doing so often outstrip the benefits. Moreover, the
inordinate emphasis on unfettered markets has led to the
neglect of such development issues as international
cooperation for development, the need for non-commercial
financial flows and the necessity of differential treatment
for developing countries. Thus, the international agenda has
been governed by the interests of the developed countries
in opening up opportunities for foreign investments, private
capital flows â€” that often turn out to be merely
speculative â€” and the export of their manufactures.
In the face of such stark global realities, we must
intensify international solidarity and cooperation. The
international community should strengthen its
management role in the world economy, in particular in
the monetary and financial fields, including the
establishment of surveillance and regulatory frameworks
for short-term capital flows and trade in currencies,
without constraining the liberalization of economies. This
strengthened international management role is essential if
we seek to avert future crises, alleviate the adverse impact
of globalization and maximize its benefits.
We should therefore seriously consider various
initiatives for enhancing global financial and monetary
cooperation. The proposed United Nations conference on
financing for development would provide an opportunity
to explore various options towards financial stability and
development. It is also encouraging that the two-day high-
level dialogue of the General Assembly last week
contributed to increased awareness and understanding of
the economic and social impact of globalization and the
need for international cooperation in addressing that issue.
Another important proposal is the one made by the
Non-Aligned Movement for an international conference
on money and finance for development in order to pursue
comprehensive reform of the existing international
monetary and financial system.
Because we want the North-South dialogue to
proceed in earnest, we should broaden and intensify
South-South cooperation. Decades of development efforts
have greatly increased the economic complementarities
among developing countries. We must tap these
complementarities and strengthen partnership in the South.
In this effort, our developed-country partners and
international institutions can play a valuable role by
participating in tripartite arrangements. In this regard, a
number of steps to promote South-South cooperation have
been initiated, including a high-level meeting on regional
and subregional cooperation, which will be held in Bali,
Indonesia, this coming December. The commemoration of
the twentieth anniversary of the adoption of the Buenos
Aires Plan of Action on South-South cooperation will be
held at a special one-day meeting in the General
Assembly. Of great importance is the Group of 77
initiative on a South summit to be held prior to the
Millennium Assembly, in the year 2000.
This year marks the fiftieth anniversary of the
Universal Declaration of Human Rights, which was
proclaimed as a common standard of achievement for all
peoples and all nations. To us in Indonesia who are now
in the midst of formulating and initiating far-reaching
25


economic, social and political reforms, this is a particularly
significant occasion. In fact, in line with our commitment
to the Vienna Declaration, we have just launched a National
Plan of Action on Human Rights aimed at infusing the
various segments of society and of the Government,
including the national security apparatus, with values
conducive to the promotion and protection of human rights.
We expect to sign and ratify in the near future several more
United Nations conventions on human rights.
The reform-development Government that is now in
place in Indonesia will carry out vigorous measures to
further democratize our national life. For we know very
well that our economic recovery will basically have to be
driven by confidence, on the part of the international
community as well as on the part of our own citizens, in
our own system of governance.
In the face of the challenges of our time, we in
Indonesia will rebuild and refine the institutions that will
make the laws of economics work for our society. At the
international level, I believe that it is also necessary to
build and refine the institutions that will make global
economics work for all nations, whether developed or
developing.
Globalization is not the demon that has been menacing
our prospects for the future. But for too long we have
accepted doctrines formulated and waved in the name of
liberalization. The most perceptive economists of our day
have been pointing out that error, and we must now heed
them. Globalization and liberalization never required us to
merely compete in dancing to the tune of the market place.
It never told us to stop cooperating with one another. But
many of us were enchanted with the gospel of unfettered
laissez-faire until it was seen that the contagion of a
financial crisis in one developing country in one corner of
the globe could plunge the entire world into depression.
Now it is clear â€” if it was not sufficiently clear
before â€” that we are stewards of one anotherâs welfare,
that we must extend a hand to every brother and sister who
falters, or in the course of globalization none of us,
developed or developing, will see salvation. Human destiny
is indivisible. Let us never forget that again.







